Citation Nr: 9918740	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  96-23 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
an abdominal laparotomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1996 rating decision by the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claim of entitlement to a 
compensable evaluation for his service-connected residuals of 
an abdominal laparotomy.

The Board notes that in his May 1996 substantive appeal, the 
veteran for the first time expressed disagreement with the 
RO's denial of his claim of entitlement to an increased 
evaluation for his service-connected shell fragment wound to 
the right buttock and right thigh.  In March 1999, the RO 
granted the veteran's claim of entitlement to an increased 
evaluation for his service-connected shell fragment wound to 
the right buttock and right thigh, and assigned an evaluation 
of 50 percent, which is the maximum schedular evaluation 
available under 38 C.F.R. § 4.73, Diagnostic Code 5317 
(1998).  That same rating action granted service connection 
for PTSD and assigned a 30 percent rating.  There has been no 
appeal of that rating decision.


REMAND

As noted above, the veteran is currently service-connected 
for the residuals of an abdominal laparotomy, and has been 
assigned a noncompensable evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998), which pertains to scars.  The 
veteran claims that his service-connected residuals of a 
laparotomy are more severe than indicated by the present 
disability evaluation.  He argues that an increased rating is 
warranted.

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  Since the claim 
is well grounded, the VA has a duty to assist the veteran in 
developing the facts pertinent to his claim.  38 U.S.C.A. 
§ 5107. 

In support of his claim for an increased rating, the veteran 
and his representative have pointed to a VA examination 
conducted in October 1995.  The examination report shows that 
the VA examiner found an irregular, deep scar extending from 
the xiphoid process to the pubis, apparently from the 
exploratory laparotomy.  The examiner noted residual lower 
abdominal muscle weakness bilaterally, and diagnosed the 
veteran with an "abdominal laparotomy, moderate to severe 
disability due to weakness of the lower abdominal muscles."

However, in September 1998, another VA examination was 
conducted.  This VA examiner found a well-healed midline 
abdominal incision with no herniation and only very slight 
mid-point tenderness.  The examiner noted that the veteran 
could do sit-ups without any problem, and that there were no 
abdominal masses or evidence of inflammation.  Based on these 
findings, the VA examiner concluded that there was no hernia 
of the incision and no abdominal muscle disability.

As noted above, the VA has a duty to assist the veteran in 
the development of facts pertinent to his claim.  This duty 
includes obtaining an adequate VA examination.  38 U.S.C.A. 
§ 5107(a); See also Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  This examination 
must provide sufficient reference to the pertinent schedular 
rating criteria to be adequate for rating purposes.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  It must be kept in 
mind that the use of manifestations not resulting from the 
disability in establishing the evaluation for this disorder 
is to be avoided.  38 C.F.R. § 4.14 (1998).

The Board recognizes that the veteran has already been 
provided with two VA examinations.  However, due to the 
inconsistent findings and conflicting diagnoses resulting 
from these examinations, and because there is no other recent 
medical evidence of record related to the residuals of the 
veteran's laparotomy, the Board finds that the record is 
presently inadequate for rating purposes. 

Accordingly, the Board is of the opinion that the veteran 
should be afforded another VA examination in order to 
ascertain the exact nature and extent of his service-
connected residuals of a laparotomy.

Therefore, this case is remanded to the RO for the following 
action:

1.  The veteran should be afforded 
another VA examination to determine the 
current nature and severity of the 
residuals of his abdominal laparotomy.  
The claims folder and a copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should 
describe the nature and extent of any 
impairment associated with the residuals 
of the veteran's laparotomy.  If muscle 
damage is present, the Muscle Group 
affected should be identified and the 
degree of damage should be specified.  
The examiner should also describe the 
veteran's laparotomy scar and 
specifically note whether the scar is 
disfiguring, poorly nourished with 
repeated ulceration, or tender and 
painful on objective demonstration.  The 
examiner should reconcile all findings 
with the available clinical record, 
including the reports of VA physical 
examinations in October 1995 and 
September 1998.  

2.  Following completion of the 
foregoing, the RO should readjudicate the 
claim of entitlement to an increased 
evaluation, with application of all 
appropriate laws, regulations and 
diagnostic codes, and with consideration 
given to all of the evidence of record.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with 
copies of a supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  While this case is in remand status, the veteran 
and his representative are free to submit additional evidence 
and argument on the question at issue.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is advised that failure to cooperate by 
reporting for examinations may result in the denial of his 
claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


